524 Pa. 464 (1990)
573 A.2d 1025
Pilar RAMON, a minor, by her parents and natural guardians, Guido RAMON and Elsie Ramon, and Guido Ramon and Elsie Ramon, in their own right,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, Appellant.
Supreme Court of Pennsylvania.
Argued April 6, 1990.
Decided May 7, 1990.
Robert L. Gallagher, Deputy Atty. Gen., for appellant.
Charisse R. Lillie, City Sol., Norma S. Weaver, Chief Deputy in Charge of Claims, Miriam B. Brenaman, Alan C. Ostrow, Asst. City Solicitors, Philadelphia, for amicus-City of Philadelphia.
Felix P. Gonzalez, Thomas A. Leonard, Paul S. Diamond, Thomas J. Foley, III, John N. Ellison, Philadelphia, for amicus-S.E.P.T.A.
Arnold Machles, Philadelphia, for appellees.
David F. Binder, Philadelphia, for amicus-Pa. Trial Lawyers Assoc.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.